
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.21



Description of Director Compensation


Prior to December 1, 2003, Directors who were not employees of Adobe received
annual retainers of $24,000, meeting fees of $1,500 for each Board meeting and
$1,000 for each Committee meeting (except Audit Committee meetings) they
attended. The Audit Committee Chairman received $4,000 (up to $24,000 per year),
and other Audit Committee members received $2,000 (up to $12,000 per year), for
each Audit Committee meeting they attended. We paid no fees for Board or
Committee telephonic meetings lasting less than one hour. Beginning December 1,
2003, the annual Board retainer was increased to $30,000. We have eliminated
Board meeting fees and have replaced Committee meeting fees with Committee
annual retainers as follows: Audit Committee—Chairman $20,000, members $10,000;
Executive Compensation Committee—Chairman $10,000, members $5,000; Investment
Committee—Chairman and members $5,000; Nominating and Governance
Committee—Chairman $10,000, members $5,000. Directors are also entitled to
reimbursement of reasonable travel expenses associated with Board and Committee
meetings as well as costs and expenses incurred in attending director education
programs and other Company-related seminars and conferences.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.21



Description of Director Compensation
